         Case 2:21-cv-00033-BSM Document 5 Filed 05/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

MARK STINSON                                                                 PLAINTIFF
Reg #29908-076

v.                            CASE NO. 2:21-00033-BSM

K. CAULEY, et al.                                                         DEFENDANTS

                                         ORDER

       Having reviewed the entire record de novo, Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 3] is adopted, and Mark Stinson’s complaint [Doc. No.

2] is dismissed without prejudice. Dismissal of this action is a “strike” for purposes of 28

U.S.C. 1915(g).

       IT IS SO ORDERED this 4th day of May, 2021.


                                                  ________________________________
                                                   UNITED STATES DISTRICT JUDGE
